           Case 1:20-cv-00388-DLB Document 21 Filed 04/22/21 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND
      CHAMBERS OF                                                              101 WEST LOMBARD STREET
  DEBORAH L. BOARDMAN                                                         BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE                                                              (410) 962-7810
          JUDGE                                                                     Fax: (410) 962-2577
                                                                             MDD_DLBChambers@mdd.uscourts.gov




                                                   April 22, 2021

 LETTER TO THE PARTIES

        RE:     Elma L. v. Saul
                Civil No. DLB-20-388

 Dear Plaintiff and Counsel:

         On February 13, 2020, plaintiff, proceeding pro se, petitioned this Court to review the
 Social Security Administration’s (“SSA’s”) final decision to deny her claims for Disability
 Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”). ECF 1. The
 Commissioner answered the complaint by filing the Administrative Transcript (“Tr.”), at which
 point plaintiff’s motion for summary judgment became due on August 4, 2020. See ECF 13.
 Plaintiff did not file a motion for summary judgment before the filing deadline, so this Court sent
 her an order directing plaintiff to file some statement that she intended to proceed with her case by
 October 21, 2020. ECF 15. Plaintiff did file a notice indicating her intent to proceed with her
 case, ECF 16, and I treated this notice as her motion for summary judgment. ECF 17; see Pl.’s
 Mem., ECF 18. The Commissioner filed his cross-motion for summary judgment. Def.’s Mem.,
 ECF 20. I find no hearing necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold
 a decision of the SSA supported by substantial evidence and reached through application of the
 correct legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589
 (4th Cir. 1996). Under that standard, I will deny the SSA’s motion and remand the case to the
 SSA for further evaluation pursuant to sentence four of 42 U.S.C. § 405(g). This letter explains
 my rationale.

         Plaintiff filed her DIB claim on November 8, 2016, and her SSI claim on November 18,
 2016, alleging in each a disability onset date of February 4, 2016. Tr. 268–80. Her claim was
 denied initially and on reconsideration. Tr. 102-05, 109-10. An Administrative Law Judge
 (“ALJ”) held a hearing on February 13, 2019. Tr. 39–83. Following that hearing, the ALJ
 determined plaintiff was not disabled under the Social Security Act during the relevant time frame.
 Tr. 13–31. Because the Appeals Council denied plaintiff’s request for review, the ALJ’s decision
 constitutes the final, reviewable decision of the SSA. Tr.1–3; see Sims v. Apfel, 530 U.S. 103, 106–
 07 (2000); 20 C.F.R. § 422.210(a).

        The ALJ found plaintiff severely impaired by “obesity, left rotator cuff tear status post
 surgical repair, sciatica, bilateral carpal tunnel syndrome status post left release surgery,
 obstructive sleep apnea, bilateral knee osteoarthritis[,] and depressive disorder.” Tr. 19. Despite
          Case 1:20-cv-00388-DLB Document 21 Filed 04/22/21 Page 2 of 4
Elma L. v. Saul
Civil No. DLB-20-388
April 22, 2021
Page 2

these impairments, the ALJ determined plaintiff retained the residual functional capacity (“RFC”)
to:

       perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) except no
       climbing of ladders, ropes or scaffolds, occasional climbing of ramps and stairs, stooping,
       kneeling, crouching, crawling[,] and balancing. Frequent reaching, handling[,] and
       fingering. No exposure to hazards, such as dangerous machinery or unprotected heights.
       The claimant is limited to performing simple, routine tasks, but can apply commonsense
       understanding to carry out detailed but uninvolved instructions. No production-rate work,
       as in an assembly line, where each job task must be completed within strict time periods.
       The claimant is limited to making simple work[-]related decisions. Time off task during
       the workday can be accommodated by normal breaks.

Tr. 22. After considering the testimony of a vocational expert (“VE”), the ALJ determined plaintiff
could not perform her past relevant work as a stock clerk of “cashier II” but could perform other
jobs existing in significant numbers in the national economy. Tr. 29–31. Accordingly, the ALJ
concluded that plaintiff was not disabled. Tr. 23.

       I have carefully reviewed the ALJ’s opinion and the entire record. See Elam v. Barnhart,
386 F. Supp. 2d 746, 753 (E.D. Tex. 2005) (mapping an analytical framework for judicial review
of a pro se action challenging an adverse administrative decision, including: (1) examining
whether the SSA’s decision generally comports with regulations, (2) reviewing the ALJ’s critical
findings for compliance with the law, and (3) determining from the evidentiary record whether
substantial evidence supports the ALJ’s findings).

       In this case, the ALJ found at step five of the sequential analysis that plaintiff was not
disabled. Tr. 30–31. Yet, the ALJ’s decision contains an unresolved apparent conflict between
the VE’s testimony and Dictionary of Occupational Titles (“DOT”) with respect to all three of the
occupations the VE identified. See Pearson v. Colvin, 810 F.3d 204 (4th Cir. 2015). Because I
find the ALJ’s step-five determination is unsupported by substantial evidence, remand is
necessary.

       An ALJ must identify apparent conflicts between the DOT and the VE’s testimony. Social
Security Ruling (“SSR”) 00-4p, 2000 WL 1898704 (Dec. 4, 2000); Pearson, 810 F.3d at 209. This
affirmative duty extends to those conflicts in which “the [VE’s] testimony seems to, but does not
necessarily, conflict with the [DOT].” Pearson, 810 F.3d at 209. The ALJ “has not fulfilled his
affirmative duty merely because the [VE] responds ‘yes’ when asked if her testimony is consistent
with the [DOT].” Id. at 208 (internal quotation marks omitted) (internal citations omitted).

       In this case, the VE identified three occupations she believed within plaintiff’s capabilities:
document preparer, DOT 249.587-018, 1991 WL 672349 (2016); call out operator, DOT 237.367-
014, 1991 WL 6272186 (2016); and charge account clerk, DOT 205.367-014, 1991 WL 671715
(2016). Tr. 76–78; see Tr. 30–31. Each of these occupations, according to the DOT, requires
General Educational Development (“GED”) Reasoning level three. DOT 249.587-018; DOT
          Case 1:20-cv-00388-DLB Document 21 Filed 04/22/21 Page 3 of 4
Elma L. v. Saul
Civil No. DLB-20-388
April 22, 2021
Page 3

237.367-04; DOT 205.367-014. Jobs requiring GED Reasoning level three may require claimants
to “[a]pply commonsense understanding to carry out instructions furnished in written, oral, or
diagrammatic form . . . [and] [d]eal with problems involving several concrete variables in or from
standardized situations.” DOT, App’x C, 1991 WL 688702.

        But the ALJ determined plaintiff’s RFC was confined to, in relevant part, “apply[ing]
commonsense understanding to carry out detailed but uninvolved instructions.” Tr. 22. This
limitation reflects GED Reasoning level two, which specifically indicates a job at that level may
require claimants to “[a]pply commonsense understanding to carry out detailed but uninvolved
written or oral instructions . . . [and] [d]eal with problems involving a few concrete variables in or
from standardized situations.” DOT, App’x C, 1991 WL 688702 (2016); see Keller v. Berryhill,
754 Fed. App’x 193, 197 (4th Cir. 2018) (“Reasoning Development Level 2 . . . is more demanding
than Level 1 but less demanding than Level 3 . . . .”). Thus, plaintiff’s RFC limitation is a verbatim
statement of the first part of GED Reasoning level two, and that limitation suggests jobs requiring
GED Reasoning level three may be beyond her capabilities.

        At step five, the ALJ relied upon the VE’s testimony that plaintiff could perform these
three occupations to find plaintiff was not disabled. Tr. 30–31. Though the ALJ wrote in the
decision that “[p]ursuant to SSR 00-4p, [he] ha[d] determined that the vocational expert’s
testimony is consistent with the information contained in the [DOT],” the ALJ neither identified
the conflict nor elicited a reasonable explanation from the VE as to how the GED Reasoning
requirements of these three occupations did not actually conflict with plaintiff’s RFC. See Tr. 30–
31, 74–82 (documenting the VE’s identification of these three jobs, which was followed
immediately by: “[ALJ:] And was your testimony consistent with the [DOT]? [VE]: Yes, [y]our
Honor, it is”); see Pearson, 810 F.3d at 208 (“[SSR 00-4p] require[s] that the ALJ undertake
exactly these responsibilities. First, the ALJ must ‘[a]sk the [VE] . . . if the evidence he or she has
provided conflicts with the information provided in the [DOT];’ and second, ‘[i]f the [VE’s] . . .
evidence appears to conflict with the [DOT],’ the ALJ must ‘obtain a reasonable explanation for
the apparent conflict.’ Notably, this second requirement is so independent of the first that it does
not rest on the [VE’s] identification of a conflict.”).

        “An ALJ has not fully developed the record if it contains an unresolved conflict between
the expert’s testimony and the [DOT]. Nor has the ALJ fulfilled this duty if he ignored an apparent
conflict because the expert testified that no conflict existed.” Pearson, 810 F.3d at 210. Without
an explanation for the VE’s testimony, the ALJ is without a reasonable basis for relying on the
testimony. Id. at 211. Thus, “that testimony cannot provide substantial evidence for a denial of
benefits.” Id. This Court may not affirm an ALJ’s decision where the denial is not supported by
substantial evidence. See Patterson v. Cmm’r, Soc. Sec. Admin., 846 F.3d 656, 658 (4th Cir. 2017).
Accordingly, remand is necessary.

        In light of the ALJ’s failure to support his step-five finding with substantial evidence, I
need not address whether the remainder of the ALJ’s analysis complied with the relevant legal
standards. In ordering remand for further consideration by the SSA, I express no opinion as to
plaintiff’s ultimate entitlement to benefits.
          Case 1:20-cv-00388-DLB Document 21 Filed 04/22/21 Page 4 of 4
Elma L. v. Saul
Civil No. DLB-20-388
April 22, 2021
Page 4


      Despite the informal nature of this letter, it should be flagged as an opinion.   An
implementing order follows.

                                             Sincerely yours,

                                                        /s/

                                             Deborah L. Boardman
                                             United States Magistrate Judge
